DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/29/2020 has been entered.

Response to Arguments
Applicant's arguments filed 10/29/2020 have been fully considered but they are moot in view of the new grounds of rejection or indication of allowable subject matter as detailed below in light of Applicant’s amendments. 
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the newly amended limitation of the common cover layer being “hollow” (see detailed discussion in section Claim Rejections - 35 USC § 112 below) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1,6-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Specifically, 

    PNG
    media_image1.png
    597
    653
    media_image1.png
    Greyscale

	Although Applicant is entitled to be their own lexicographer, In re Paulsen, 30 F.3d 1475, 1480, 31 USPQ2d 1671, 1674 (Fed. Cir. 1994), and MPEP 2111.01 A. Lexicography, in the present case Applicant’s originally filed specification does not describe the common cover layer 215 or pillar support component 210 as “hollow” and it has been held that where the specification is ambiguous as to whether the inventor used claim terms inconsistent with their ordinary meaning, the ordinary meaning will apply. Merck & Co. v. Teva Pharms. USA, Inc., 395 F.3d 1364, 1370 (Fed. Cir. 2005).  The ordinary meaning for the term “hollow” from Merriam-Webster includes “having an unfilled or hollowed-out space within” which cannot apply to Applicant’s disclosure since common cover layer 215 is filled with the pillar kernel 212.  Furthermore, the term “hollow” should not be interpreted as a layer wrapped around a pillar 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1,6,7,9 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2017/0229474 A1 to Shimizu et al., “Shimizu”, in view of U.S. Patent Number 9,754,963 B1 to Kawamura et al., “Kawamura”, further in view of U.S. Patent Application Publication Number 2012/0052674 A1 to Lee et al., “Lee”.
Regarding claim 1, Shimizu discloses a method for manufacturing a flash memory device, comprising: 
providing a substrate (10, ¶ [0040]);
forming (e.g. FIG. 4) a plurality of first sacrificial layers (52) and a plurality of second sacrificial layers (51) stacked in an alternating manner, wherein the first sacrificial layers contain material that is different from the second sacrificial layers (¶ [0041]);
forming a first through-hole (memory hole 53, ¶ [0042]) by etching the first sacrificial layers and the second sacrificial layers;
forming a channel structure (e.g. FIG. 3) in the first through-hole, wherein the channel structure comprises, in an order from inner to outer of the channel structure, a channel layer (20, ¶ [0027]), an insulation layer (31, ¶ [0029]) wrapped around the channel layer, and a charge capture layer (32, ¶ [0028]) wrapped around the insulation layer; 
forming (FIG. 5) a plurality of first cavities (55) by removing the first sacrificial layers; 
forming (FIG. 6) a plurality of gate structures (13, ¶ [0023],[0027]) in the first cavities;
forming (FIG. 9) a plurality of second cavities (58, ¶ [0048],[0049]) between neighboring gate structures by removing the second sacrificial layers.
	Although Shimizu teaches (e.g. FIG. 1) wherein a through-hole exposes an upper surface of the substrate, Shimizu fails to clearly teach wherein the first through-hole (53) exposes an upper surface of the substrate, and Shimizu fails to clearly teach forming a support structure in the first sacrificial layers and the second sacrificial layers and supporting the gate structures, wherein the pillar support component comprises a common cover layer, wherein the common cover layer is made of polycrystalline silicon, directly contacts at least two of the first sacrificial layers, and directly contacts at least two of the second sacrificial layers, and forming a plurality of gate contact components each connecting to a gate structure.
	Kawamura teaches (e.g. FIG. 3B) wherein a through-hole (221, 321, column 8 lines 35-52) exposed an upper surface of a substrate (9) and (e.g. FIG. 9B) wherein a support structure (223, column 9 line 57 to column 10 line 28) is formed in first and second layers, wherein the pillar support 
	It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Shimizu with the pillar supports and gate contacts of Kawamura in order to desirably add support structures to support the vertical stack of layers while reducing electrical shorts to the backside contact (Kawamura Abstract, column 27 lines 19-41).
Kawamura fails to clearly teach wherein the common cover layer (fill material 223) is hollow.
Lee teaches (Fig. 3J) wherein a support structure or common cover layer (172, ¶ [0079]) is hollow (i.e. includes airgap 172a).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have performed the method of Shimizu in view of Kawamura with air gaps within the pillar support component or common cover layer as taught by Lee in order to desirably reduce parasitic capacitances between the gates (Lee ¶ [0079]).

Regarding claim 6, Shimizu in view of Kawamura and Lee yields the method of claim 1, and Shimizu further teaches wherein the first sacrificial layers (52) are made of silicon nitride and the second sacrificial layers (51) are made of silicon dioxide (¶ [0041]).

Regarding claim 7, Shimizu in view of Kawamura and Lee yields the method of claim 1, and Shimizu further teaches wherein the channel structure further comprises an anti-etching layer wrapped around the charge capture layer (Fig. 10 layer 31c which is also the second tunneling oxide, ¶ [0035], anti-etching since etching 58 terminates at 31c).

Regarding claim 9, Shimizu in view of Kawamura and Lee yields the method of claim 1, and Kawamura further teaches wherein the common cover layer (fill material 223) is made of undoped silicon (column 10 line 5).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Shimizu in view of Kawamura and Lee as applied to claim 7 above, and further in view of U.S. Patent Application Publication Number 2016/0260733 to Lue, “Lue”.
Although Shimizu in view of Kawamura and Lee yields the method of claim 7, Shimizu fails to clearly teach wherein the anti-etching layer (second tunneling oxide 31c formed of silicon oxide ¶ [0035]) is specifically made of a High Temperature Oxide (HTO), wherein the HTO is a silicon oxide formed in a temperature range from 300 to 500 Celsius degree.
	Lue teaches (e.g. Fig. 25) wherein a second tunneling oxide (6055) is a high temperature oxide (¶ [0128]).
	It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have performed the method of Shimizu in view of Kawamura and Lee with a high temperature oxide (HTO) as taught by Lue in order to form a material which provides improved charge retention (Lue ¶ [0128]) and since it has been held that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960), and MPEP 2144.07 Art Recognized Suitability for an Intended Purpose.
	Examiner’s Note: although claim 8 is directed to a method, the language of claim 8 of “formed in a temperature range from 300 to 500 Celsius degree” does not actively require a step of applying a temperature in the claimed range but rather the method requires forming a high temperature oxide In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985), MPEP 2113.

Allowable Subject Matter
Claims 2-5 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  although prior art teaches a method of manufacturing a flash memory device as detailed previously, prior art fails to reasonably teach wherein the pillar support component comprises a common cover layer and a pillar kernel, wherein the common cover layer is made of polycrystalline silicon, directly contacts at least two of the first sacrificial layers, directly contacts at least two of the second sacrificial layers, and is wrapped around the pillar kernel, together with the other limitations of claim 2 as claimed.  Claims 3-5 are allowable in virtue of depending upon and including all of the limitations of allowable claim 2.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC A WARD whose telephone number is (571)270-3406.  The examiner can normally be reached on M-F 10-6 ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571)272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Eric A. Ward/Primary Examiner, Art Unit 2891